06/15/2021


         IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: PR 06-0422


                                      PR 06-0422                             FILED
                                                                              JUN 1 5 2021
                                                                           Bowen Greenwood
 IN THE MA 11ER OF THE PETITION OF JOHN                                    .-<- of Supreme Court
                                                                 O   R D(e. kfttate of IVInnta na
 ALBERT DOW III


      John Albert Dow III has petitioned the Court to waive the three-year test
requirement for the Multistate Professional Responsibility Examination (MPRE) for
purposes of Dow's application for adrnission by motion to the State Bar of Montana. By
rule, applicants for admission by motion must provide evidence of the requisite score on
an MPRE taken "within three years preceding the date of the application for admission."
Rule IV.A.3, Rules of Admission.
      Dow passed the MPRE in 1997 when seeking admission to the practice of law in
Georgia, where Dow was admitted. The petition states that Dow,since 1997,"has worked
without interruption in the practice of law" and "has practiced without any ethical or
disciplinary issues." Good cause appearing,
      IT IS HEREBY ORDERED that the petition of John Albert Dow III to waive the
three-year test requirement for the MPRE for purposes of Dow's current application for
admission by motion to the State Bar of Montana is GRANTED.
      The Clerk shall mail a copy of this order to Petitioner and to the Administrator of
the Board ofBar Examinwt the State Bar of Montana.
      DATED this   vg- day ofJune,2021.

                                                        Chief Justice
     4-t
    Li7j1-~-4

        justices




2